Citation Nr: 1623479	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO) that increased the rating for PTSD to 50 percent, effective July 24, 2012.  In January 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in conjunction with this claim in December 2012.  At the time, he was found to have occupational and social impairment with only occasional decreases in efficiency, characterized by symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivations and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  During the January 2016 hearing, the Veteran endorsed having occasional suicidal or homicidal thoughts (without plan or action), hallucinations, and delusions.  His daughter indicated that he would often hear sounds at night and walk the house in search of them.  She also reported that he had trouble remembering people's names, and sometimes called her by the wrong name.  In addition, while he lived by himself, it was noted that his daughter brought him all his groceries, and struggled to persuade him to maintain proper hygiene and appearance.  The Board finds that the present record suggests the Veteran's PTSD has increased in severity since his last (December 2012) VA examination to assess the disability.  Accordingly, a contemporaneous examination to assess the disability is necessary.

The Veteran testified that he receives ongoing, VA psychiatric treatment, to include individual therapy every three months and a group session twice monthly.  The most recent VA treatment records in the record are dated in June 2014.  Updated records of his VA treatment are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated (i.e., those not already in the record) records of VA psychiatric evaluations or treatment the Veteran has received, to specifically include all records of his VA psychiatric evaluations and treatment since June 2014.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his PTSD.  The entire record must be reviewed in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent (and any other symptoms of similar gravity).  The examiner should comment on the effect the symptoms have on social and (would be expected to have on) occupational functioning.  

All opinions must include complete rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the record to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

